Citation Nr: 0632891	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-26 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance and/or housebound status.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to June 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran entitlement to service 
connection for hypertension and special monthly compensation 
based on the need for regular aid and attendance and/or 
housebound status.  These issues were perfected for appeal to 
the Board.  In June 2006, the veteran and his spouse 
testified before the undersigned Veterans Law Judge, seated 
at the RO.  Also at that time, his motion to have his claim 
advanced on the Board's docket was granted.  

The Board notes that the issue of entitlement to an increased 
rating for left ear hearing loss was previously perfected on 
appeal to the Board, and was remanded by the Board in 
September 2002.  However, in an October 2002 written 
statement, the veteran withdrew this issue on appeal.  Thus, 
it is no longer before the Board.  

The issue of entitlement to special monthly compensation is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

Competent evidence of the onset of hypertension during 
military service or within a year thereafter has not been 
presented.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.3159, 3.303, 3.304, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006).  

Prior to the initial adjudication of the claimant's claim, a 
letter dated in July 2002 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The July 2002 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  These records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The veteran seeks entitlement to service connection for 
hypertension.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  
Service connection may also be awarded for certain 
disabilities, such as cardiovascular-renal disease, including 
hypertension, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  As 
with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

In the present appeal, the veteran's service medical records 
are negative for any diagnosis of or treatment for 
hypertension.  For VA purposes, hypertension is defined as 
diastolic pressure predominantly 90 or greater, or systolic 
pressure predominantly 160 or greater with a diastolic 
pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (2006).  While the veteran was treated for various 
medical complaints during military service, his blood 
pressure readings at that time did not meet VA criteria for 
hypertension.  For example, his blood pressure was 122/82 on 
examination for service entrance in November 1943, 128/76 in 
April 1955, 126/80 in January 1961, and 130/80 when examined 
for service separation in March 1963.  While an inactive 
member of the Fleet Marine Reserve, he was physically 
examined in March 1967, and had a blood pressure reading of 
136/78.  Examination in April 1969 indicated blood pressure 
of 136/90, and in March 1971, his blood pressure was 140/90.  

The veteran was first examined by VA in March 1969, in 
conjunction with an unrelated claim.  On general medical 
examination, the veteran had a blood pressure reading of 
136/90.  High blood pressure or hypertension was not 
diagnosed at that time.  More recently, the veteran has been 
diagnosed with hypertension, and placed on hypertensive 
medications.  As the veteran has presented competent medical 
evidence of a current diagnosis of hypertension, the question 
before the Board is whether such a disability was incurred 
during active military service, or to a compensable degree 
within a year thereafter.  In his written communications to 
the Board, as well as in his June 2006 personal hearing 
testimony, the veteran has stated he experienced frequent 
headaches and nosebleeds during military service.  These 
assertions have also been supported by his spouse of many 
years.  They contend that these symptoms were early signs of 
the veteran's hypertension during active military service.  

After reviewing all evidence of record, the Board concludes 
the preponderance of the evidence is against the veteran's 
service connection claim.  As the evidence of record does not 
indicate onset of hypertension during military service or 
within a year thereafter, service connection for hypertension 
must be denied.  As noted above, the veteran's service 
medical records are negative for any diagnosis of, or 
treatment for, hypertension during military service.  When 
the veteran was examined for service separation in 1963, his 
blood pressure was 130/80, below the threshold requirements 
found at Diagnostic Code 7101.  Likewise, his reserve 
military physical examination reports immediately following 
service are negative for any diagnosis of or other indication 
of hypertension, until 1969, many years after the veteran's 
last period of active military service.  See 38 U.S.C.A. 
§ 101 (West 2002) (defining "active military service").  
The medical evidence of record does not reflect a diagnosis 
of hypertension until many years after service separation.  
While the veteran has alleged that hypertension was diagnosed 
by a private physician within a few months of service, and he 
was begun on medication at that time, the medical records of 
such private treatment could not be obtained.  Additionally, 
no medical expert has indicated the veteran's hypertension 
had its onset during active military service or within a year 
thereafter.  In the absence of any such evidence, service 
connection for hypertension must be denied.  

The veteran and his spouse have also asserted that his 
hypertension began during military service or within a year 
thereafter, as evidenced by his frequent headaches and 
nosebleeds.  While the service medical records do confirm 
several reports of headaches and nosebleeds during military 
service, the veteran was examined by medical personnel at 
that time, and hypertension was not diagnosed.  Additionally, 
the veteran and his wife, as lay people, have has not been 
shown to be capable of making medical conclusions, thus, 
their statements regarding causation are not competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  The Board notes that while the veteran and his 
wife are competent to report observable symptoms, they do not 
have medical expertise.  Therefore, they cannot provide a 
competent opinion regarding diagnosis and causation.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the evidence, 
which reveals that the veteran did not have this disability 
during service and does not reflect competent evidence 
showing a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4) (2006).  As service and post-service 
medical records provide no basis to grant this claim, and in 
fact provide evidence against this claim, the Board finds no 
basis for a VA examination or medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
service connection claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for hypertension, 
as competent evidence has not been presented indicating such 
a disability was either incurred during military service, or 
within a year thereafter.  As a preponderance of the evidence 
is against the award of service connection, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for hypertension is denied.  


REMAND

The veteran seeks special monthly compensation based on the 
need for regular aid and attendance or on account of being 
housebound.  In that regard, compensation at the aid and 
attendance rate is payable when the veteran, due to service-
connected disability, has suffered the anatomical loss or 
loss of use of both feet or one hand and one foot, or is 
blind in both eyes, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  
38 U.S.C.A. § 1114(l) (West 2002).  Determinations as to the 
need for aid and attendance must be based on actual 
requirements of personal assistance from others.  

The following basic considerations are critical in 
determining the need for the regular aid and attendance of 
another person: inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of the veteran to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  See 
38 C.F.R. § 3.352(a) (2006).  

To establish entitlement to special monthly compensation 
based on housebound status under 38 U.S.C.A. § 1114(s), the 
evidence must show that a veteran has a single service-
connected disability evaluated as 100 percent disabling and 
an additional service-connected disability, or disabilities, 
evaluated as 60 percent or more disabling that is separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems; or, the veteran has a single service- 
connected disability evaluated as 100 percent disabling and 
due solely to service-connected disability or disabilities, 
the veteran is permanently and substantially confined to his 
or her immediate premises.  38 C.F.R. § 3.350(i) (2006).

The veteran and his spouse contend that his service-connected 
bilateral eye disability, histoplasmosis with chorioretinal 
scarring, for which he has been awarded a 50 percent 
disability rating, results in blindness of both eyes, or the 
functional equivalent thereof.  The veteran is also service-
connected for bilateral hearing loss, tinnitus, post-
traumatic stress disorder with anxiety and headaches, 
residuals of a left ring finger fracture, hemorrhoids, and an 
appendectomy scar, for a combined rating of 80 percent; 
however, he has been assigned a total (100 percent) 
disability rating based on individual unemployability.  
Review of the record indicates the veteran has not been 
afforded a VA medical examination to specifically determine 
if his service-connected disabilities render him housebound 
or in need of regular aid and attendance.  Additionally, he 
has not been afforded a VA visual acuity examination since 
his June 2003 retinal reattachment surgery on his left eye.  
VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2005).  VA's 
duty to assist includes providing a medical examination 
and/or obtaining a medical opinion when such an examination 
becomes necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2005).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC must schedule the veteran for 
an appropriate VA medical examination to 
assess whether he is in need of the 
regular aid and attendance of another 
person or is housebound due solely to his 
service-connected disabilities.  The 
claims folder must be made available to 
the examiner for a review of the 
veteran's pertinent medical history.  All 
necessary diagnostic testing and 
evaluation, to include visual acuity 
testing, should be accomplished, and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.  The examiner must 
conclusively state for the record whether 
the veteran has anatomical loss or loss 
of use of both feet, one hand and one 
foot, or blindness of both eyes, or is 
permanently bedridden or so helpless as 
to be in need of regular aid and 
attendance.  The examiner must also state 
whether the veteran's service-connected 
disabilities result in him in fact being 
permanently housebound.  

2.  Thereafter, the AMC should again 
consider the veteran's claim for special 
monthly compensation claim based on the 
need for regular aid and attendance 
and/or housebound status in light of all 
additional evidence added to the record.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


